BLD-155                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-4367
                                      ___________

                     IN RE: JAMALUDDIN ALMAHDI, Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                     (Related to W.D. Pa. Civ. No. 3-11-cv-00187)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 16, 2014

            Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                            (Opinion filed: January 27, 2014)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Jamaluddin Almahdi filed this petition for a writ of mandamus seeking an order

compelling the District Court to apply certain case law to its ruling on his motion under

Rule 59(e) of the Federal Rules of Civil Procedure. For the reasons that follow, we will

deny the petition.
       Almahdi was in federal prison in 2011 when he filed a habeas corpus petition

pursuant to 28 U.S.C. § 2241 challenging certain actions by the Parole Commission. 1

The District Court dismissed the petition in May 2013 for procedural default due to the

unexcused failure to exhaust administrative remedies. Almahdi then filed a motion to

alter the judgment pursuant to Rule 59(e), in which he argued that he was not required to

exhaust administrative remedies for his claims. In July 2013, the Magistrate Judge

recommended that the motion be denied. On November 7, 2013, Almahdi filed the

instant mandamus petition seeking to compel the District Court to “obey the relevant

[case law] . . . on the subject of exhaustion of administrative remedies as it pertains to the

case at hand.” The next day, November 8, 2013, the District Court entered an order

adopting the Magistrate Judge’s Report and Recommendation and denied Almahdi’s Rule

59(e) motion.

       Mandamus is a drastic remedy available only in the most extraordinary of

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).

To demonstrate that mandamus is appropriate, a petitioner must establish that he has a

“clear and indisputable” right to the issuance of the writ and that he has “no other

adequate means to obtain the desired relief.” Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996). Almahdi has failed to show that he has no other adequate means to challenge the

District Court’s resolution of his claims. In fact, he has already availed himself of the


1
 According to the Inmate Locator on the Federal Bureau of Prisons website, Almahdi
was released on January 3, 2014.
                                          2
proper means for seeking relief: his pending appeal from the District Court’s order

denying his Rule 59(e) motion, docketed at C.A. No. 13-4788. Any claims of error

regarding the District Court’s disposition of the motion may be set forth in that appeal.

Almahdi may not, however, use a mandamus petition as a substitute for the appeals

process. See In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006). We will therefore deny

the petition.




                                             3